 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 1 of 30 - Page ID # 352




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ANDREW JOHANSSON, HEATHER
PORTER, JON PEARCE, LINDA
STANLEY and ANETRA FAISON, on                            4:20-CV-3069
behalf of themselves and the Class of
Members described herein,

                   Plaintiffs,                  MEMORANDUM AND ORDER

vs.

NELNET, INC., a Nebraska
Corporation, NELNET
DIVERSIFIED SOLUTIONS, LLC, a
Nebraska limited liability company,
and NELNET SERVICING LLC, a
Nebraska limited liability company,

                   Defendants.


      The plaintiffs' complaint alleges individual and class claims regarding
the defendants' servicing of student loans. Filing 1. The defendants move for
dismissal pursuant to Fed. R. Civ. P. 12(b)(6), arguing that the plaintiffs failed
to state a claim for relief. Filing 21. For the reasons that follow, the Court will
grant the defendants' motion in part, and deny the motion in part.


                          I. STANDARD OF REVIEW
      To survive a Rule 12(b)(6) motion to dismiss, a complaint must set forth
a short and plain statement of the claim showing that the pleader is entitled
to relief. Fed. R. Civ. P. 8(a)(2). This standard does not require detailed factual
allegations, but it demands more than an unadorned accusation. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009). The complaint must provide more than labels
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 2 of 30 - Page ID # 353




and conclusions; and a formulaic recitation of the elements of a cause of action
will not suffice. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
      A complaint must also contain sufficient factual matter, accepted as true,
to state a claim for relief that is plausible on its face. Iqbal, 556 U.S. at 678. A
claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged. Id. Where the well-pleaded facts do not permit the
court to infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not shown—that the pleader is entitled to relief. Id. at 679.
      In assessing a motion to dismiss, a court must take all the factual
allegations in the complaint as true, but is not bound to accept as true a legal
conclusion couched as a factual allegation. Twombly, 550 U.S. at 555. The facts
alleged must raise a reasonable expectation that discovery will reveal evidence
to substantiate the necessary elements of the plaintiff's claim. See id. at 545.
The court must assume the truth of the plaintiff's factual allegations, and a
well-pleaded complaint may proceed, even if it strikes a savvy judge that actual
proof of those facts is improbable, and that recovery is very remote and
unlikely. Id. at 556.
      A motion to dismiss under Rule 12(b)(6) tests only the sufficiency of the
allegations in the complaint, not the sufficiency of the evidence alleged in
support of those allegations. Stamm v. Cty. of Cheyenne, Neb., 326 F. Supp. 3d
832, 847 (D. Neb. 2018); Harrington v. Hall Cty. Bd. of Supervisors, No. 4:15-
CV-3052, 2016 WL 1274534, at *4 (D. Neb. Mar. 31, 2016).


                               II. BACKGROUND
      The defendants are Nebraska corporations. Filing 1 at 16-19. Defendant
Nelnet Servicing, LLC is a wholly owned subsidiary of defendant Nelnet
Diversified Solutions LLC, which is a wholly owned subsidiary of defendant
                                         2
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 3 of 30 - Page ID # 354




Nelnet Inc. Id. The plaintiffs allege that the defendants administer, service
and collect student loans throughout the United States. Additionally,
according to the plaintiffs, Nelnet, Inc. owns over fifty other subsidiaries that
also service and collect student loans. Filing 1 at 16. The defendants, through
Nelnet Servicing, contracted with the federal Department of Education
regarding the administration and collection of student loans. Filing 1-1.
Further, the plaintiffs allege that defendant Nelnet, Inc, holds itself out to be
a major servicer of federal student loans originating with, and owned by, the
Department (Federal Direct Loan Program), as well as Federal Family
Education Loan Program (FFEL) loans purchased by the Department. Filing
1 at 18.
      The plaintiffs allege that the defendants, as federal loan servicers, are
responsible for administering federal income-driven repayment plans. Filing 1
at 2. Borrowers who cannot afford to repay their loans pursuant to the
standard repayment plan may enroll in a variety of income-driven repayment
plans. Filing 1-2 at 12-17. One such plan is the income-based repayment plan,
in which the borrower's monthly payment is generally capped at fifteen percent
of the borrower's discretionary income. Filing 1-2 at 14. After twenty-five (or
in some cases twenty) years of qualifying payments, the borrower's debt is then
subject to discharge.
      Income-driven repayment plans are renewed annually. Filing 1 at 4. To
renew a plan, the borrower must recertify their income and family size by
submitting a renewal application. The loan servicer, according to the plaintiffs,
is required to notify the borrower when their annual renewal application is
due. Filing 1 at 5. This notification must be in writing, and must be provided
no sooner than 90 days, but no later than 60 days, prior to the borrower's
renewal deadline. 34 C.F.R. § 685.221(e)(3). The notice must also inform the


                                       3
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 4 of 30 - Page ID # 355




borrower of the consequences for failing to timely renew their repayment plan.
Id. Two such consequences are an increase in the borrower's monthly payment
to the amount that would be due pursuant to a standard repayment plan, and
capitalization of the unpaid interest, which involves adding the current
interest due and owing to the unpaid loan balance. 34 C.F.R. § 685.221(e)(3)(ii).
      Timely submission of a renewal application and proof of income entitles
the borrower to certain protections. The borrower's income-driven repayment
plan may not be cancelled while a renewal application is pending, and the
borrower's monthly payment amount must be maintained until the renewal
request has been processed. Filing 1 at 5; 34 C.F.R. § 685.221(e)(8)(i). Further,
loan servicers are directed to promptly process applications and determine the
borrower's new monthly payment amount. 34 C.F.R. § 685.221(e)(3).
      The plaintiffs allege that if a borrower submits a timely renewal
application, but the loan servicer needs additional paperwork to process the
application, the borrower's account is given administrative forbearance. Filing
1 at 6. Administrative forbearance allows the loan servicer to have up to sixty
days to collect and process the renewal documentation. 34 C.F.R. §
685.205(b)(9). Interest that accrues during administrative forbearance is not
capitalized. Id. If a borrower is unable to make payments for a variety of
acceptable reasons, their account may be placed in what the plaintiffs call
hardship forbearance. Hardship forbearance allows for a temporary cessation
of payments, or an extension of time for making payments, or the temporary
acceptance of smaller payments. 34 C.F.R. § 685.205(a). Interest that accrues
during hardship forbearance is capitalized to the borrower's account balance.
Id.
      Plaintiff Andrew Johansson is an Illinois resident and obtained several
Federal Direct loans, which are serviced by the defendants. Filing 1 at 6. In


                                       4
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 5 of 30 - Page ID # 356




2017, Johansson was enrolled in an income-based repayment plan, and making
monthly payments of $142.66. In September, Johansson mailed his annual
recertification and tax records to the defendants prior to his recertification
deadline. In November, Johansson received a billing statement from the
defendants in the amount of $1,173.60, which indicated that Johansson had
been switched to a Standard Repayment Plan notwithstanding his pending
income-based repayment renewal application. Filing 1 at 7. Johansson
resubmitted his renewal application electronically, and his resubmitted
application was eventually approved. However, because Johansson could not
afford a monthly payment of $1,173.60, the defendants directed him to place
his loans into hardship forbearance while the defendants processed his
resubmitted application. Johansson alleges that hardship forbearance is not
authorized while an income-driven repayment application is pending. Further,
because the defendants directed him to hardship forbearance, his loans
accrued interest in the amount of $26,194.27, which has been capitalized to his
account balance. Filing 1 at 8.
      Plaintiff Heather Porter is a citizen of Missouri. In 2013, she
consolidated her various student loans into a single Federal Direct loan.
Porter's consolidated loan is serviced by the defendants. Filing 1 at 8. On
December 10, 2018, Porter received an email notifying her that her income-
driven repayment plan would expire unless she renewed her plan by January
29, 2019. On December 14, Porter submitted her renewal application and proof
of income to the defendants electronically, and received confirmation from the
defendants that same day that her application had been received and would be
reviewed shortly. Filing 1 at 8. However, on January 9, 2019, Porter received
written notice from the defendants advising her that this was her final
reminder to recertify her income-driven repayment plan or her monthly


                                      5
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 6 of 30 - Page ID # 357




payment would increase to $1,174.47. The next day, Porter faxed a copy of her
previously submitted application and proof of income to the defendants. Filing
1 at 9. On March 21, the defendants sent Porter a demand for $1,174.47, and
required that her payment was to be made the next day. Porter emailed her
proof of income to the defendants yet again, but when she informed the
defendants that she could not afford to make the demanded payment, her loan
was placed into hardship forbearance where she accrued interest that has since
been capitalized to her account balance.
      Plaintiff Jon Pearce is a resident of Texas, and has received various
Federal Direct loans for his educational expenses. Filing 1 at 9. Pearce's loans
are serviced by the defendants. In November 2016, Pearce submitted an
income-driven repayment application to the defendants electronically.
Pursuant to the defendants' instruction, he used a self-certified letter to
document his income. Pearce's letter was modeled on an exemplar letter
provided by the defendants. Filing 1 at 10. In December, the defendants denied
Pearce's application because Pearce's income certification letter did not specify
that his income was his gross income. Pearce alleges that the instructions he
received regarding preparation of a self-certifying letter did not require the use
of the word "gross" when proving income. Pearce alleges that over the next two
months, he diligently made attempts to enroll in an income-driven repayment
plan, but on multiple occasions, he received notices from the defendants that
his applications could not be processed without more information. Pearce
alleges that each of his several applications were complete, and at no time did
the defendants specify what additional information was required.
      Eventually, Pearce was enrolled in an income-driven repayment plan,
with a monthly payment of $98.50. In October 2018, he again experienced
difficulties recertifying his repayment plan regarding documentation of his


                                        6
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 7 of 30 - Page ID # 358




income. Pearce alleges that he followed the defendants' instructions and used
the appropriate income tax forms to document his income. The defendants,
however, would repeatedly reject his renewals on the basis that more
information was needed, but the defendants never specified the additional
information that they claimed to require. Filing 1 at 11. Pearce alleges that the
defendants'   failure   to   approve   his   application   and    recertification
documentation caused him to suffer capitalization of interest to his account
balance. In addition, Pearce was employed by a government agency and
qualified for discharge of his loans pursuant to the Public Service Loan
Forgiveness program. Pearce alleges that the defendants prevented him from
making qualifying payments for balance forgiveness, which delayed him from
seeking career advancement outside of government service. Filing 1 at 12.
      Plaintiff Linda Stanley is a resident of Colorado who financed her
education with various Federal Direct loans. Filing 1 at 12. Her loans were
serviced by the defendants. Stanley was enrolled in an income-based
repayment plan with a payment obligation of less than $100.00 per month.
Filing 1 at 13. In January 2018, Stanley prepared to renew her income-based
repayment plan, but did not yet have completed tax returns for documentation
of her income. She contacted the defendants, and was instructed to put her
loans in hardship forbearance until her tax returns were available, and that
there would be no adverse consequence for doing so. Relying on the defendants,
Stanley placed her loans into hardship forbearance, but later, the defendants
penalized Stanley for doing as she was instructed.
      In February 2018, Stanley submitted her recently completed tax returns
to the defendants for recertification of her income-based repayment plan.
However, the defendants did not accept Stanley's submission. The defendants
claimed that the adjusted income line on Stanley's return was not legible, and


                                       7
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 8 of 30 - Page ID # 359




directed her to complete an income self-certification letter. Stanley drafted a
self-certification letter modeled from an exemplar provided by the defendants.
Stanley alleges that the defendants delayed recertification of her income-based
repayment plan by asserting nonexistent requirements. Filing 1 at 14. As a
result, her loans were placed into hardship forbearance, she incurred interest
which has been capitalized to her loan balance, and as a governmental
employee eligible for the Public Service Loan Forgiveness program, she was
not credited with qualifying payments, which has delayed her access to
opportunities in private sector employment. Filing 1 at 15.
      Plaintiff Anetra Faison is a resident of Michigan. She financed her
education with a variety of FFEL loans that are serviced by the defendants.
Filing 1 at 15. In September 2018, Faison received notice to renew her income-
based repayment plan, which she did prior to her renewal deadline by
submitting a renewal application and proof of income both electronically and
by mail. Filing 1 at 15-16. Faison alleged that for several months after
submitting her recertification application and proof of income, the defendants
directed her to provide additional income documentation even though the
information she had already provided satisfied the Department of Education's
requirements. Filing 1 at 16. Faison alleges that the defendants' failure to
promptly process and renew her income-based repayment plan prior to the
plan's expiration cause her to incur interest charges that were then capitalized
to her account balance. Faison also alleges that because she was unable to
afford her monthly payment after the defendants canceled her plan, her loans
were declared delinquent and she suffered an adverse credit reporting.
      All named plaintiffs allege claims for breach of the defendants' servicing
contract with the Department of Education, breach of the plaintiffs' promissory
notes with the Department of Education, the defendants' alleged negligent


                                       8
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 9 of 30 - Page ID # 360




misrepresentations regarding the servicing of the plaintiffs' loans, and for an
accounting at law regarding improper fees and charges allegedly incurred by
the plaintiffs. Filing 1 at 23-27. In addition, Johansson alleges a claim
pursuant to the Illinois Consumer Fraud and Deceptive Business Practices
Act, 815 ILCS 505/2, for the defendants' alleged misrepresentations in
servicing his loan, and Stanley alleges a claim pursuant to the Colorado
Consumer Protection Act, Colo. Rev. Stat. § 6-1-105, regarding the defendants'
misrepresentations in servicing her loans. Filing 1 at 27-30


                               III. DISCUSSION
           1. THE INDIVIDUAL CLAIM OF PLAINTIFF ANETRA FAISON
      Plaintiff Anetra Faison alleges that she received federal student loans
pursuant to FFELP, and that her loans are serviced by the defendants. Filing
1 at 15. However, Faison did not allege that her FFELP loans have been
purchased by the Department of Education. The complaint regarding all
plaintiffs is predicated on the breach of the servicing contract between the
defendants and the Department, and the breach of the promissory note
between the individual plaintiffs and the Department. Faison's claims can only
be understood as being predicated on a breach of a servicing contract and
promissory note to which the Department was not a party. The Court
understands that Faison has alleged that the defendants serviced her loans,
but that allegation, standing alone, is insufficient. In essence, Faison alleged
that she is the third-party beneficiary of a servicing contract, but failed to
identify the parties to that contract. She is also alleging that she is a party to
a promissory note with a lender other than the Department.
      Essentially, the plaintiffs' complaint sets the Department as the union
which links the contractual relationship between the plaintiffs and the
defendants. For Faison, that union is unnamed and unknown. The absence of
                                        9
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 10 of 30 - Page ID # 361




any allegation by Faison showing the defendants' contractual relationship and
obligations concerning the servicing of her loans, requires the Court to grant
the defendants' motion to dismiss Faison's individual claim without prejudice.
Going forward, reference to "the plaintiffs" will mean the remaining plaintiffs.


                            2. ALTER EGO LIABILITY
      The defendants argue that the plaintiffs failed to sufficiently allege facts
showing that the separate legal status of the defendants should be disregarded,
and that Nelnet, Inc. and Nelnet Diversified Solutions should be dismissed.
Filing 22 at 19-22. The defendants contend that the plaintiffs rely entirely on
statements found in Nelnet's 2016 Annual Report filed with the Securities and
Exchange Commission to support their argument. Filing 22 at 19. The
plaintiffs argue that they have sufficiently pled that the defendants are alter
egos of each other, and that Nelnet Servicing is the disclosed agent of Nelnet,
Inc. and Nelnet Diversified. Filing 32 at 16-19.
      The plaintiffs' complaint alleges that collectively, all three defendants
are involved in servicing student loans. All defendants receive fees for servicing
student loans, and are responsible for administering income-driven repayment
plans. Filing 1 at 2. The plaintiffs allege that Nelnet Servicing is a wholly
owned subsidiary of Nelnet Diversified Solutions, which is a wholly owned
subsidiary of Nelnet, Inc. Filing 1 at 17. Each defendant lists the same Lincoln,
Nebraska address, including suite number, as its principal place of business.
Regarding reference to SEC filing, the plaintiffs allege that Nelnet, Inc. holds
itself out as a major servicer of federal student loans, and as a party to the
servicing contract with the Department of Education. Filing 1 at 18. The Court
observes that the servicing contract attached to the complaint identifies Nelnet
Servicing as the contractor, but the name and title of the person signing the


                                       10
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 11 of 30 - Page ID # 362




servicing contract on behalf of the contractor is redacted. Filing 1-1 at 1. The
Court also observes that the defendants are all represented by the same lawyer
and law firm.
      "The doctrine of separate corporate existence does not break down
merely because a corporation is a subsidiary, even if wholly owned by the
parent." Global Credit Services, Inc. v. AMISUB, Inc., 508 N.W.2d 836, 842
(Neb. 1993). But, a separate corporate existence of a parent and subsidiary
corporation will not be recognized where one corporation is organized and
controlled, and conducts its business in a manner to make it merely an agency,
instrumentality, adjunct, or alter ego of another corporation. Wolf v. Walt, 530
N.W.2d 890, 896 (Neb. 1995). For a plaintiff to pierce the corporate veil
between a parent and subsidiary corporation, more than a sharing of corporate
services must be shown. Global Credit, supra. For the plaintiffs to pierce the
Nelnet corporate veil, they must allege facts showing that Nelnet, Inc., the
dominate entity, totally dominates the other entities to such an extent that
there was no separate corporate existence, and the entities function solely to
achieve the purposes of the dominate corporation. Id. Further, where a party
contracts with a known agent acting within its scope of authority for a disclosed
principal, the contract is that of the principal and the agent cannot be held
personally liable unless the agent purports to bind itself to performance of the
contract. Broad ex rel. Estate of Schekall v. Randy Bauer Ins. Agency, Inc., 749
N.W.2d 478, 483 (Neb. 2008).
      Here, the Court finds that the plaintiffs have alleged enough such that
it is reasonable to expect that discovery may reveal evidence to substantiate
the necessary elements of the plaintiffs' claim. Twombly, 550 U.S. at 545. The
allegations regarding the defendants' ownership structure, and the specificity
of its shared principal place of business address, together with the


                                       11
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 12 of 30 - Page ID # 363




representations attributed to Nelnet, Inc. in its SEC filing, as well as the
absence of the defendants' answer to the complaint, are sufficient, at this very
early stage of this litigation, to deny the defendants' motion to dismiss Nelnet,
Inc., and Nelnet Diversified Solutions.


                    2. BREACH OF THE SERVICING CONTRACT
      The plaintiffs allege that Nelnet Servicing entered into a servicing
contract with the Department of Education on June 17, 2009, and that
pursuant to the terms of that contract, the defendants agreed to comply with
all federal statutes and regulations regarding the servicing of student loans.
Filing 1 at 23. Nelnet Servicing, according to the plaintiffs' allegations, was the
known agent of Nelnet Diversified Solutions and Nelnet, Inc., who, the
plaintiffs allege were Nelnet Servicing's disclosed principals, and that Nelnet
Servicing was acting as their agent when it entered into the servicing contract
with the Department. The plaintiffs allege that they are intended third-party
beneficiaries of the servicing contract between the defendants and the
Department of Education, and that the defendants materially breached the
servicing agreement by failing to administer their loans in accordance with the
federal statutes and regulations referenced in the contract—specifically,
certain of the Department's regulations regarding the administration of
income-driven repayment plans.
      In general, the Court is familiar with the defendants' arguments for
dismissal, as many of the same arguments were raised in Olsen v. Nelnet, Inc.,
392 F.Supp.3d 1006 (D. Neb. 2019). The plaintiffs argue that Olsen is law of
the case in this matter. Filing 32 at 19. It is not. The law of the case doctrine
provides that when a court rules on an issue in a case, that decision continues
to govern the same issues in subsequent stages of the same case. In re Tri-State


                                        12
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 13 of 30 - Page ID # 364




Financial, LLC, 885 F.3d 528, 533 (8th Cir. 2018). The case presently before
this Court is not the same case as Olsen, notwithstanding that many of the
same legal issues are present.
      Here, the defendants assert that the plaintiffs' breach of contract claims
should be dismissed because the Higher Education Act does not confer a
private right of action upon federal student loan borrowers. Filing 22 at 23-24.
The defendants argue that a private right of action to enforce the Act would
run counter to Congress' intent in giving the Department of Education "sole
and complete control" of the Act's enforcement regime. The defendants'
argument regarding a private right of action misses the point, and the Court
is not persuaded as to the defendants' representations regarding the extent of
the Act's enforcement regime.
      The plaintiffs have not alleged a suit to enforce the statutory provisions
of the Higher Education Act. The plaintiffs allege that the defendants breached
their servicing contract with the Department of Education by failing to
properly administer the Department's own regulations regarding income-
driven repayment plans—regulations which are incorporated into the servicing
contract by reference. Although the plaintiffs allege that the terms of the
servicing contract required the defendants to comply with all applicable federal
statutes and regulations (filing 1 at 19, 23), the specific violations alleged in
the complaint concern the Department's regulations (filing 1 at 19). Thus, the
plaintiffs' claims concern whether the Department's regulations, which are
incorporated as contract terms, have been breached. Accordingly, the only real
issue is whether the plaintiffs have a right to enforce the terms in the
Department's servicing contract as third-party beneficiaries.
      The defendants' contention that Congress intended to give the
Department sole and complete control of the Act's enforcement regime not only


                                       13
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 14 of 30 - Page ID # 365




missed the same point—that the plaintiffs' claimed breach concerns the
Department's own regulations—but the defendants have not, and apparently
cannot, direct this Court to a statutory or regulatory enforcement regime that
directly addresses the servicing misrepresentations, deficiencies, and errors
alleged in the plaintiffs' complaint. At best, the defendants point to the
Department's regulations—not text from the Act—which provides that as part
of a proceeding to limit or terminate a servicer's contract, the Secretary may
take reasonable corrective actions, including payment of funds to a recipient
designated by the Secretary. See 34 C.F.R. § 682.709; filing 22 at 32. It is
unreasonable to conclude that this regulation could effect a fair remedy to
address the allegations in the plaintiffs' complaint. The defendants' argument
that the plaintiffs' complaint seeks to enforce the Higher Education Act is
without merit.
      As indicated above, the plaintiffs' breach of contract claim rests on their
assertion of intended third-party beneficiary status under the servicing
contract between the defendants and the Department. The parties appear to
agree that the plaintiffs' breach of contract claim is governed by federal
common law. Filing 22 at 25; filing 32 at 25. Federal common law applies when
a federal agency is a party to the action and the outcome of the case will directly
affect substantial financial obligations of the United States. Audio Odyssey,
Ltd. v. United States, 255 F.3d 512, 520 (8th Cir. 2001). Factors to be
considered for the application of federal common law include whether: (1)
questions of federal liability or contract responsibility will be addressed; (2) the
promotion of federal interests are at issue; (3) operations of the federal
government     would    be   burdened    or   subjected    to   variant   state-law
interpretations, and (4) only private rights are at issue. See Boyster v. Roden,
628 F.2d 1121, 1125 (8th Cir. 1980).


                                        14
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 15 of 30 - Page ID # 366




      The parties have not indicated which, if any, of the relevant factors for
the application of the federal common law of contracts are present in this
matter. The Court's independent review concludes that the only factor present
here is that only the private rights of the plaintiffs and defendants are at issue.
This factor argues in favor of the application of state law, not federal common
law of contracts.
      However, resolution of the question regarding which law applies is of no
consequence. General principals of contract law constitute construction of the
federal common law of contract. Priebe & Sons v. United States, 332 U.S. 407,
411 (1947). Federal common law of contracts takes into account the best in
modern decision and discussion. United States v. Basin Elec. Power Co-op., 248
F.3d 781, 796 (8th Cir. 2001). State law provides guidance in defining the
contours of the federal common law unless a significant conflict exists between
an identifiable federal policy or interest and state law, or where the application
of state law would frustrate specific objectives of federal legislation. Prairie
Land Holdings, LLC v. Federal Aviation Admin., 919 F.3d 1060, 1062 (8th Cir.
2019). Nebraska, too, looks to general contract law in matters of contract
construction, in particular, in assessing claims of third-party beneficiary
status. See Podraza v. New Century Physicians of Neb., 789 N.W.2d 260, 267
(Neb. 2010);
      The parties have not identified a substantive difference between federal
common law of contracts and Nebraska contract law when determining
whether a contract bestows third-party beneficiary status on a particular class.
The test regarding federal common law is whether the contract reflects an
express or implied intention of the contracting parties to benefit a third party.
Audio Odyssey, 255 F.3d at 521. The intent of the contracting parties may be
found if the beneficiary was reasonable in relying on the promise as


                                        15
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 16 of 30 - Page ID # 367




manifesting an intention to confer a benefit. Id. The beneficiary need not be
specifically or individually identified in the contract, but must fall within a
class clearly intended to be benefitted. Id.
        Under Nebraska law, a third-party beneficiary must be acknowledged by
express stipulation or "by reasonable intendment that the rights and interests
of such unnamed parties were contemplated, and that the provision was being
made for them." Podraza, 789 N.W. 2d at 267. The rights of the third-party
beneficiary must affirmatively appear from the language of the contract
properly interpreted or construed. Id. The party claiming third-party
beneficiary status has the burden to show that the provision was for their
direct benefit. Id.
        The plaintiffs' complaint alleges that the servicing contract requires the
defendants to comply with the regulations governing the Department of
Education's income-based repayment plan program found at 34 C.F.R. §
685.221. Filing 1 at 19. The purpose for this program is to give a borrower
experiencing a partial financial hardship the opportunity to pay a portion of
their student loan debt, and with successful participation in a plan, qualify for
loan forgiveness. Id. The plaintiffs plausibly allege facts showing that they
were either participating in, or eligible to participate in, income-based
repayment plans, which were administered by the defendants. As such, the
complaint plausibly alleges that the defendants had actually determined that
these plaintiffs were borrowers who were experiencing a partial financial
hardship, and as such, eligible for participation in an income-based repayment
plan.
        The Department's regulations, which are incorporated into the servicing
contract, plainly intend to benefit borrowers such as the plaintiffs. Instead of
requiring the plaintiffs to pay their student loans pursuant to a standard


                                        16
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 17 of 30 - Page ID # 368




repayment plan which they could not afford, the plaintiffs, and others
experiencing a partial financial hardship, are given the opportunity to pay a
portion of their outstanding debt, and with consistent participation in the
program have their remaining debt eventually forgiven. In other words, the
plaintiffs, as borrowers experiencing a partial financial hardship, are unnamed
parties to the servicing contract whose rights and interests are contemplated
by the Department's regulations concerning the income-based repayment plan
program.
      In addition to providing a borrower in need of assistance with an
affordable repayment plan and the opportunity for loan forgiveness, the
plaintiffs allege that the Department's regulations obligate the defendants and
other loan servicers to promptly process applications and renewal applications,
provide eligible borrowers with specific notice regarding the annual renewal of
their repayment plans, and prohibits the cancelation of an income-based
repayment plan while a renewal request is being processed, as well as from
capitalizing interest if the defendants require additional paperwork to process
an application. Filing 1 at 5-6.
      The Court finds that the plaintiffs have sufficiently alleged facts showing
that their interests, as borrowers experiencing a partial financial hardship,
were specifically contemplated by the Department in promulgating the
relevant regulations, and specifically contemplated when these same
Department regulations were included by reference in the Department's
serving contract with the defendants. The plaintiffs have sufficiently alleged
facts showing that the provisions allowing for affordable repayment plans, loan
forgiveness, notice for renewal, prompt processing of applications, and
protections with respect to plan cancelation, were specifically made for the




                                       17
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 18 of 30 - Page ID # 369




benefit of borrowers such as the plaintiffs, who are experiencing a partial
financial hardships.
      A third party may recover under a contract where their rights and
interests were contemplated, and the relevant provision was being made for
them. Podraza, 789 N.W.2d at 267. The Court finds that the regulations and
contract provisions regarding borrowers experiencing a partial financial
hardship contemplated a class of borrowers such as the plaintiffs, and that the
provisions mentioned above were made for the benefit of such borrowers. The
defendants' motion to dismiss the plaintiffs' breach of contract claims is denied.


                       3. BREACH OF THE PROMISSORY NOTE
      The plaintiffs allege that they are parties to a promissory note with the
Department of Education regarding their Federal Direct student loans, and
that their loans are serviced by the defendant. Filing 1 at 6-15. The plaintiffs
argue that the defendants, by entering into the servicing contract with the
Department of Education, accepted a delegation of the loan servicing
obligations found in the plaintiffs' promissory note, and became the assignees
of that part of the note. Filing 1 at 24. The plaintiffs allege that the obligations
assigned or delegated to the defendants include the collection of loan
payments, responding to borrower inquires, processing deferment or
forbearance applications, and administration of student loan repayment plans
such as income-based or income-driven repayment plans. Filing 1 at 2.
According to the plaintiffs, in 2016, the defendants reported that twenty
percent of their revenue was attributed to the servicing of the Department's
loans. Filing 1 at 18. The plaintiffs allege that the defendants breached their
assigned or delegated obligations in the promissory note by failing to
administer the plaintiffs' loans in accordance with federal law. Filing 1 at 24.


                                        18
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 19 of 30 - Page ID # 370




      The defendants' argument for dismissal is twofold. First, the defendants
argue that the plaintiffs cannot plausibly allege that the Department assigned
their promissory note to the defendants. Filing 22 at 26-30. The defendants
assert that the plaintiffs' allegation—that the servicing contract between the
Department and the defendants functions as an assignment of the
Departments' servicing rights—is merely an unadorned legal conclusion not
entitled to a presumption of truth. Filing 22 at 28. The defendants further
assert that the plaintiffs' allegation conflates the distinct legal concepts of
assignment and delegation.
      The Court is not persuaded. The defendants, as a non-signatory to the
promissory note, cannot be a party in an action alleging the breach of that note
unless they have assumed or been assigned the contract, and whether the
contract has been assigned, or the functional equivalent of privity exist, is a
fact-dependent issue, dependent on the parties' dealings, as well as the
language of the relevant contracts. Mazzei v. Money Store, 308 F.R.D. 92, 109-
10 (S.D.N.Y. 2015).
      Here, the servicing contract attached to the plaintiffs' complaint actually
uses the term "assign" in describing the volume of servicing allocated to a
vendor such as the defendants. Filing 1-1 at 14. ("If all [servicing] requirements
are not met, the Government may elect to not assign further volume to the
contractor."). The servicing contract's statement of objectives identifies that
the core mission of the Department is to ensure that all eligible individuals
benefit from federal financial assistance for education beyond high school.
Filing 1-1 at 22. One objective is for the Department to "[a]cquire efficient and
effective commercial contract services to manage all types of Title IV student
aid obligations, including, but not limited to, servicing and consolidation of
outstanding debt." Id. The servicing contract provides that the contractor will


                                       19
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 20 of 30 - Page ID # 371




be responsible for maintaining a full understanding of all federal and state
laws and regulations and Federal Student Aid requirements and "ensuring
that all aspects of the service continue to remain in compliance as changes
occur." Filing 1-1 at 23. Importantly, the servicing contract provides that the
right to all information that is part of the Department's service is not
assigned—showing that there was an assignment to servicers such as the
defendants, but the assignment was only partial, and included only the rights
associated with servicing and consolidating the student loans assigned by the
Department. Id.
      The plaintiffs' complaint provides specific detail about the defendants'
alleged failures to service their student loans in compliance with the
Department's regulations. Filing 1 at 6-15. Those allegations demonstrate that
the Department did indeed, allocate servicing rights to the defendants,
whether that allocation is deemed an assignment or delegation. An assignee is
subject to the obligations imposed by a contract when those obligations are
either expressly or impliedly assumed. Alshaibni v. Litton Loan Servicing LP,
528 Fed. Appx. 462, 465 (6th Cir. 2013). The plaintiffs' allegations regarding
the defendants' servicing activities and deficiencies plausibly allege that the
defendants, at the least, have assumed, either expressly by assignment or by
implication, the Department's servicing rights and obligations. Further, if an
assignor can be sued for breach of contract, so may the partial assignee if he
violates the terms of the part of the contract that was assigned. In re Ocwen
Loan Servicing, LLC. 491 F.3d 638, 645 (7th Cir. 2007).
      The defendants also argue that the Department has only delegated
certain servicing functions to the defendants. The distinction between an
assignment of rights and the delegation of duties is that with an assignment,
the assignor's rights end, but with a delegation, the delegant's obligation does


                                      20
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 21 of 30 - Page ID # 372




not end. Contemporary Mission, Inc. v. Famous Music Corp., 557 F.2d 918, 924
(2nd Cir. 1977). The plaintiffs' complaint alleges an assignment—that the
Department assigned all of its servicing rights and obligations to the
defendants. But ultimately, whether servicing rights were assigned, or
servicing duties were merely delegated, is a factual matter that can only be
resolved with the benefit of an evidentiary record. The Court finds that the
plaintiffs'   allegations    regarding   the   servicing   contract   between   the
Department and the defendants allows the Court to plausibly infer that the
Department assigned all servicing rights and obligations, or that the
defendants assumed all servicing rights and obligations, regarding the
plaintiffs' student loans.
      For their second argument, the defendants assert that even if the
plaintiffs sufficiently alleged an assignment of their promissory note, their
claims fail because they cannot identify a specific provision of the note that has
been breached. Filing 22 at 41. The defendants point to the governing law
provision of the promissory note, and argue that a breach of contract claim
cannot rest on a general governing law provision. Filing 22 at 41-43.
      The Court observes that the plaintiffs' claims of breach do not rest on a
general law provision. The plaintiffs alleged that the Department's regulations
are the note's terms and conditions, and it is those regulations that have been
breached. The exemplar master promissory note attached to the plaintiffs'
complaint (filing 1-2) supports their argument. The master promissory note
reports that the "Borrower's Rights and Responsibility Statement" provides
additional information about the terms and conditions of the loan. Filing 1-2
at 10. Within that statement is a section titled "2. Laws That Apply To This
Note." This section provides "the terms and conditions of loans made under
this Note are determined by the HEA and other applicable federal laws and


                                         21
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 22 of 30 - Page ID # 373




regulations." Id. Thus, contrary to the defendants' argument, the Department's
regulations are specifically designated as part of the terms and conditions of
the Department's promissory note. As discussed above, the plaintiffs'
complaint details specific regulations that they allege were breached by the
defendants in servicing their loans. The defendants' argument that the
plaintiffs failed to allege a specific provision that has been breached is without
merit.


                        4. NEGLIGENT MISREPRESENTATION
      The plaintiffs allege that the defendants wrongly supplied the plaintiffs
with false information regarding their loans. Filing 1 at 25. Further, the
defendants intended that the plaintiffs would rely on that false information,
and that the plaintiffs actually did rely on the defendants' false information.
This reliance, the plaintiffs allege, caused them to suffer increased payments
or put them into costly and unnecessary hardship forbearance. The plaintiffs
allege that the defendants failed to exercise reasonable care or competence in
communicating critical information to the plaintiffs regarding the repayment
terms of their loans.
      A prima facie case for negligent misrepresentation in Nebraska requires
a showing that: (1) a representation was made; (2) the representation was
false; (3) the representation was made recklessly or negligently as to its truth;
(4) the representation was made with the intention that it should be relied
upon; (5) the representation was relied upon; and, (6) damages were suffered
as a consequence. Nelson v. Wardyn, 820 N.W.2d 82, 87 (Neb. App. 2012).
Liability for negligent misrepresentation is based on a failure to exercise
reasonable care or competence in supplying correct information. Gibb v.
Citicorp Mortgage, Inc., 518 N.W.2d 910, 921 (Neb. 1994). The supplier of false


                                       22
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 23 of 30 - Page ID # 374




information for the guidance of others in business transactions is subject to
liability for pecuniary loss caused by justifiable reliance upon the information.
Washington Mut. Bank, FA v. Advanced Clearing, Inc., 679 N.W.2d 207, 210
(Neb. 2004).
        The defendants argue that the plaintiffs' negligent misrepresentation
claim fails because they owed no duty of care to the plaintiffs. Filing 22 at 44.
The defendants are conflating fraudulent concealment with negligent
misrepresentation. An element to a fraudulent concealment claim is that the
defendant had a duty to disclose a material fact. Knights of Columbus Council
v. KFS BD, Inc., 791 N.W.2d 317, 334 (Neb. 2010). In a negligent
misrepresentation claim, if one makes a representation, the duty is to not make
a false one. There is, however, an overlap between claims alleging concealment
and misrepresentation. If a defendant's partial or ambiguous representation is
materially misleading, then the defendant has a duty to disclose known facts
that are necessary to prevent the representation from being misleading. Id. at
332-33.
        Here,    the   plaintiffs   allege        that   the   defendants     negligently
misrepresented forbearance options, the status of renewal applications, and
the documentation required for approval of income-driven repayment
applications. The plaintiffs' claims are not ones of concealment, but of the
defendants' duty to disclose known facts necessary to prevent their
representations from being misleading.
        The defendants cite Kouma v. Blue Valley Coop, 576 N.W.2d 854, 856
(Neb.     App.   1998),   in   support       of    their   argument    that    negligent
misrepresentation claims depend upon the existence of a tort duty owed by the
defendant to the plaintiff. Filing 22 at 34. Kouma, however, concerned whether
liability could extend to a third-party for a negligent misrepresentation made


                                             23
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 24 of 30 - Page ID # 375




to another. Kouma does not stand for the proposition represented by the
defendants.
      Finally, the defendants offer a one-sentence argument that the plaintiffs'
complaint fails to allege detrimental reliance on any of the defendants' alleged
misrepresentations. Filing 22 at 35. The allegations in the complaint show that
each of the plaintiffs detrimentally relied on misrepresentations made by the
defendants, which forced them into hardship forbearance, or caused delays in
processing their income-driven repayment applications or renewals. This
reliance resulted in the capitalization of interest and delayed the plaintiff from
qualifying for loan forgiveness. Filing 1 at 6-15. The defendants' argument is
without merit. The Court concludes that the defendants' motion to dismiss the
plaintiffs' negligent misrepresentation claims should be denied.


                                5. ACCOUNTING
      An action for an accounting at law involves a contract, either expressed
or implied. Lone Cedar Ranches, Inc. v. Jandebeur, 523 N.W.2d 364, 368 (Neb.
1994). To maintain an action for accounting at law, the plaintiffs must show
that the defendants received money that was not theirs, that the defendants
are bound to account to the plaintiffs, and that the plaintiffs are the owners of
the money. Id. The defendants' first argument for dismissal is that there is no
contractual relationship between the parties. Filing 22 at 36. The Court has
already found that the plaintiffs have sufficiently alleged that the Department
partially assigned or delegated their servicing rights to the defendants, which
obligated the defendants to administer the plaintiffs' loan repayment
responsibilities. The Court has also found that the plaintiffs have sufficiently
alleged that they, as borrowers experiencing a partial financial hardship, are




                                       24
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 25 of 30 - Page ID # 376




the intended third-party beneficiaries of the servicing contract between the
Department and the defendants.
      The defendants also argue that the exemplar servicing contract attached
to the plaintiffs' complaint (filing 1-1) provides that servicers, such as the
defendants, are required to direct borrowers to make payments to specific
payment services designated by the Treasury. Filing 22 at 36; filing 1-1 at 28-
29. As such, the defendants argue, the plaintiffs cannot show that the
defendants received money that was not theirs.
      The plaintiffs respond that the allegation in the complaint—that "Nelnet
received the funds of the Plaintiffs and Class members"—may not be
disregarded in a motion to dismiss. Filing 32 at 40. The problem with the
plaintiffs' response is that this bare assertion was not supported by any of the
specific allegations the plaintiffs made in support of their individual claims.
The Court can, and must disregard an allegation that is nothing more than an
unadorned accusation. Iqbal, 556 U.S. at 678. Here, the Court observes that no
plaintiff alleged that they made a payment directly to the defendants, or that
the defendants breached the servicing contract by requiring payments to be
made directly to them and not to a designated Treasury payment service. The
Court finds that the allegations in the plaintiffs' complaint fail to state a claim
for an accounting at law.


                   6. ILLINOIS CONSUMER FRAUD ACT CLAIM
      Johansson, an Illinois resident, alleges that the defendants violated the
Illinois Consumer Fraud Claim Act, 815 Ill. Comp. Stat. 505/2. The Illinois
Consumer Fraud Act protects consumers against fraud, unfair methods of
competition, and other unfair and deceptive business practices. Robinson v.
Toyota Motor Credit Corp., 775 N.E.2d 951, 960 (Ill. 2002); Vanzant v. Hill's


                                        25
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 26 of 30 - Page ID # 377




Pet Nutrition, Inc., 934 F.3d 730, 736 (7th Cir. 2019). The elements of a claim
are: (1) a deceptive act or practice by a defendant; (2) the defendant intended
that the plaintiff would rely on the deception; (3) the deception occurred in the
course of conduct involving trade or commerce; (4) actual damages to the
plaintiff; and, (5) the damages are proximately caused by the deception. Avery
v. State Farm Mut. Auto. Ins. Co., 835 N.E.2d 801, 850 (Ill. 2005). The Act
permits recovery for both unfair and deceptive conduct. Robinson 775 N.E.2d
at 960.
      The defendants argue that Johansson does not allege that he was
deceived, or that he relied on anything the defendants said or did. Filing 22 at
37-39. Reliance, however, is not an element of statutory consumer fraud.
Vanzant, 934 F.3d at 739. The question is whether the defendants intended to
have Johansson rely on the deception. Here, Johansson alleged that the
defendants' deceptive course of conduct included several misrepresentations
concerning the timeliness of his renewal application, the defendants' direction
that he enter into hardship forbearance, that he was subject to a standard
repayment plan, and the capitalization of interest to his loan balance. Filing 1
at 27-28. It is unreasonable to conclude that the defendants did not intend for
Johansson to rely on these alleged misrepresentations. Further, Johansson
alleged that he did rely on the defendants' misrepresentations when he placed
his loans into forbearance and resubmitted his renewal application after the
defendants informed him that his recertification had not been processed. Filing
1 at 7.
      The defendants also argue that Johansson only alleges unspecified
financial harms concerning a delay in his progress toward loan forgiveness,
and an adverse credit reporting. Filing 22 at 49. Actually, Johansson alleges
more injuries than the defendants represent. In addition to a delay in loan


                                       26
    4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 27 of 30 - Page ID # 378




forgiveness and adverse credit reporting, Johansson alleges damages for the
loss of an interest subsidy, and the capitalization of $26,194.27 in interest to
his loan balance. The Court finds that the damages that Johansson has alleged,
if supported by evidence, are more than a mere unspecified financial harm.
          The Court finds that Johansson has sufficiently alleged a claim under
the Illinois Consumer Fraud Act regarding the defendants' alleged deceptive
course of conduct. 1


                  7. COLORADO CONSUMER PROTECTION ACT CLAIM
          Stanley, a Colorado resident, alleges that the defendants violated the
Colorado Consumer Protection Act. The conduct Stanley complains of concerns
the defendants' several alleged misrepresentations, which included directing
her to hardship forbearance while her renewal application was being
processed, fabricating information about the requirements for income
verification, misrepresenting that her loans were subject to interest
capitalization, misrepresenting the amount of her monthly payment after
recertification, and misrepresenting that she was not entitled to continue her
payments pursuant to her income-driven repayment plan after the timely
submission of her renewal application. Filing 1 at 30-31.
          In part, the defendants ground their motion for dismissal of Stanley's
Colorado Consumer Protection Act claim on their assertion that Stanley
referenced an "inapposite subsection" of the Act in the complaint. Filing 22 at
50-51. The Court observes that in paragraph 137 of the complaint, Stanley


1   The defendants’ motion did not seek dismissal on the ground that Johansson did not
sufficiently allege a claim under the Act regarding the defendants’ unfair conduct. The Court
notes that Johansson alleged that the defendants’ course of conduct was both deceptive and
unfair.

                                             27
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 28 of 30 - Page ID # 379




defines her claim by quoting text from the proper statutory provision, Colo.
Rev. Stat. § 6-1-105(1)(e), but erroneously attributes this text to Colo. Rev.
Stat. § 6-1-105(c). Filing 1 at 30. Stanley, in her brief in opposition,
acknowledged what was obvious—that citation to the "inapposite subsection"
was a "scrivener's error." Stanley directed the defendants to the correct citation
for the text quoted in the complaint, and posited arguments opposing grounds
for dismissal not actually asserted or argued by the defendants in their brief
in support. Filing 32 at 36-37.
      In their reply brief, instead of addressing Stanley's arguments, the
defendants characterized Stanley's acknowledgement of a scrivener's error as
an attempt to recast her claims under a different statutory provision, or using
her brief in opposition to dismissal, as a vehicle to amend her complaint. Filing
35 at 17. "Pleadings must be construed so as to do justice." Fed. R. Civ. P. 8(e).
Justice here requires that the defendants, as well as this Court, read the actual
words in Stanley's complaint, and understand that an obvious citation error in
one paragraph of her complaint cannot be the basis for the dismissal of her
claim.
      Finally, the defendants assert that Stanley's claim for damages on behalf
of a putative class of Colorado plaintiffs should be dismissed because monetary
damages are unavailable in class actions under the Act. The Act, in § 6-1-
113(2)(a)(I-III) provides for an award of actual damages, statutory damages, or
treble actual damages for bad faith conduct, except in a class action.
Additionally, § 6-1-113(2)(b) provides that in a successful action, the court may
tax of the costs of the action and award reasonable attorney fees, but again,
except in a class action. See Martinez v. Nash Finch Co., 886 F.Supp.2d 1212,
1218 (D. Colo. 2012).




                                       28
 4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 29 of 30 - Page ID # 380




      Stanley's prayer for relief does not specifically request monetary
damages—either actual, statutory, or treble. Instead, she seeks "damages
under the Colorado Consumer Protection Act," which necessarily would not
include actual, statutory, or treble damages. Filing 1 at 31. The damages
Stanley specifically requests in her prayer for relief are, with two exceptions,
non-monetary. She prayed for "an order enjoining Defendant's (sic) unfair,
unlawful, and/or deceptive practices; declaratory relief; attorneys' fees; and
any other just and proper relief available under the Colorado Consumer
Protection Act." Filing 1 at 32. Stanley also prays for an award of punitive
damages for the defendants' "gross, oppressive, or aggravated conduct."
      Comparing damages that the Act precludes in a class action with
Stanley's prayer for relief on behalf of the class, the Court observes that
Stanley does not seek actual or statutory damages under the Act. Thus, the
defendants' motion to dismiss or strike Stanley's claim for money damages on
behalf of a class is a nullity. Stanley's prayer on behalf of the class for an award
of attorneys' fees is, however, precluded by the plain language of § 6-1-
113(2)(b), and will be stricken. Further, the Court understands that Stanley's
prayer for punitive damages on behalf of the class would include treble actual
damages, and as such, must also be stricken pursuant to § 6-1-113(2)(a)(III).


      IT IS ORDERED:

      1.    The defendants' motion to dismiss (filing 21) is granted in
            part and in part denied.


      2.    Plaintiff Anetra Faison's claims are dismissed without
            prejudice.




                                        29
4:20-cv-03069-JMG-CRZ Doc # 38 Filed: 03/26/21 Page 30 of 30 - Page ID # 381




    3.    The remaining plaintiffs' claim for an accounting at law is
          dismissed.


    4.    Plaintiff Linda Stanley's prayer for relief on behalf of the
          class for an award of attorneys' fees and punitive damages is
          stricken.


    5.    This matter is referred to the Magistrate Judge for case
          progression.


    Dated this 26th day of March 2021.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge




                                    30
